Citation Nr: 1638373	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral macular degeneration.


REPRESENTATION

Appellant represented by: Charles E. Nye, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from August 1975 to September 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the RO in Seattle, Washington, on behalf of the RO in Atlanta, Georgia.

In July 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In October 2015, the Board remanded this issue for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also reopened and granted service connection for ulcerative colitis, dismissed an application to reopen service connection for right-ear hearing loss, dismissed a claim of entitlement to a disability rating in excess of 10 percent for tinnitus, and dismissed a claim of entitlement to a disability rating in excess of 0 percent for left-ear hearing loss.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2016). 

The Board acknowledges that, subsequent to the Board's grant of service connection for ulcerative colitis, which was implemented in a January 2016 RO rating decision with assignment of a 30 percent initial rating, effective August 25, 2009, the Veteran filed what was styled as a Notice of Disagreement with the Board's decision regarding the disability rating and effective date assigned.  See VA Form 21-4238 (Statement in Support of Claim) dated March 11, 2016.  The Board notes initially that a claimant cannot file a Notice of Disagreement with a Board decision.  If the claimant is dissatisfied with a Board decisions, the options are to file a motion for reconsideration or to appeal to the United States Court of Appeals for Veterans' Claims (Veterans Court).  Secondly, the Board did not make any determination regarding the initial rating or effective date in its October 2015 decision.  The only matter before the Board was entitlement to service connection, a claim which was granted in full.  

The RO has, by letter dated April 7, 2016, correctly acknowledged the March 2016 correspondence as a Notice of Disagreement with the January 2016 RO decision.  Therefore, consistent with 38 C.F.R. §19.9(c) (2016) and Manlincon v. West, 12 Vet. App. 238 (1999), the Board finds that no further Board action is necessary regarding that matter until such appeal is perfected and certified to the Board.  


FINDINGS OF FACT

1.  In an October 2002 rating decision, the RO denied the claim of entitlement to service connection for macular degeneration; the Veteran initiated, but did not perfect an appeal of the October 2002 decision.  

2.  At the time of the October 2002 decision, the evidence substantiated a current diagnosis of macular degeneration, but did not substantiate the presence of an injury or disease in service or a nexus between the post-service diagnosis and service.  

3.  The extent the evidence received since the October 2002 decision is cumulative and redundant of evidence previously of record, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for macular degeneration have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "service connection" applies to disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The RO denied a claim for service connection for macular degeneration in an October 2002 rating decision.  Although the Veteran initiated an appeal of the October 2002 decision, he did not perfect the appeal.  The October 2002 rating decision is the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran submitted an application to have the previously denied claim reopened in August 2009.  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the October 2002 rating decision, the evidence established Shedden element (1).  The evidence of record included a February 2001 medical examination which confirmed a diagnosis of macular degeneration.  

The evidence of record in October 2002 also substantiated Shedden element (2).  Several eye examinations in service noted the appearance of "drusen" as early as 1984.  Drusen are hyaline excrescences in the Bruch layer of the choroid; they usually result from aging but sometimes occur with pathologic conditions.  See Dorland's Illustrated Medical Dictionary 575 (31st ed. 2007).  In the Veteran's case, the multiple drusen were found to have no effect on vision.  A November 23, 1993, Optometry Clinic Note revealed diffuse extensive drusen over the macula with no subretinal neovascular membrane seen.  The retinas were otherwise flat.  In addition, an August 7, 1979, Clinic Note, revealed the Veteran complained of fluid splashed in the eye and arm but that he declined treatment.  Also noted were refractive error (myopia and astigmatism) and a history of post-traumatic glaucoma at age 10.  However, there were normal clinical findings for the eyes and ophthalmology at entrance into service in February 1975, and on examinations in May 1976, December 1976, November 1982, July 1992, May 1984, as well as at service separation in May 1994.  The Veteran answered "yes" to whether he had a history of eye trouble, but specified glaucoma in childhood due to being hit in the eye, with full recovery.  

The evidence of record in October 2002 did not substantiate Shedden element (3), in that there was no established relationship between the post-service diagnosis of macular degeneration and the drusen noted in service.  

Evidence received since the October 2002 decision includes additional private post-service treatment records and records from the Social Security Administration (SSA), as well as additional statements from the Veteran.  The records received from SSA are largely duplicative of the private treatment records.  The private treatment records demonstrate ongoing treatment for the post-service diagnosis of macular degeneration.  However, these records are not new and material for purposes of reopening of the claim, as they do not address the question of whether the Veteran's post-service diagnosis of macular degeneration is etiologically related to the drusen noted in service or to any other injury or disease in service.  

The post-service treatment records generally refer to the Veteran's macular degeneration as hereditary, age-related, or "senile."  While a VA examination was ordered in January 2010, the report does not include an etiology opinion.  While the examiner recounted the Veteran's assertion that his macular degeneration has existed since 1990, these descriptions are characterized as the Veteran's "reports" and are not presented as a medical opinion.  The Veteran's assertions regarding onset of macular degeneration in service were already of record at the time of the October 2002 decision.  Therefore, the statements included in this report are not new and material evidence.  

Without competent evidence or opinion that the Veteran's current macular degeneration is related to service, none of the newly-received medical evidence addresses an unestablished fact at the time of the October 2002 decision in a way that raises a reasonable possibility of substantiating the Veteran's claim, and therefore, none of the newly-received evidence is new and material for purposes of reopening of the claim.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in October 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, records from the Social Security Administration, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  As new and material evidence has not been received a VA examination and medical opinion is not necessary.  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining the Veteran's Social Security disability award and medical records pertinent to the award. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Reopening of the claim of entitlement to service connection for macular degeneration is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


